Citation Nr: 0432789	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned at a hearing held in Washington, DC in August 
2004.

At his August 2004 hearing, the veteran raised the issue of 
entitlement to service connection for neck disability.  This 
matter is therefore referred to the RO for appropriate 
action.

The issue of entitlement to service connection for left 
shoulder disability on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An August 1970 rating decision denied entitlement to 
service connection for left shoulder disability; the veteran 
did not appeal this decision.

2.  An unappealed rating decision of August 1976 and an 
unappealed April 2000 RO decision continued the denial of 
service connection for left shoulder disability.

3.  The evidence added to the record since the April 2000 RO 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for left shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  With respect to claims 
to reopen based on the submission of new and material 
evidence, the revisions provide for a limited duty on the 
part of VA to assist the veteran in obtaining evidence in 
support of his claim for those claims filed on or after 
August 29, 2001; the veteran's claim was filed in May 2002.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi , 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of service 
connection for left shoulder disability was filed in May 
2002, only the amended version of 38 C.F.R. § 3.156(a) is 
applicable to the instant claim.  While the record reflects 
that the RO erroneously adjudicated the veteran's claim under 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001, the undersigned explained the current criteria for 
reopening a claim to the veteran at the August 2004 hearing, 
and advised him that his claim would be adjudicated by the 
Board under the current version of 38 C.F.R. § 3.156(a).  In 
any event, in light of the disposition of the veteran's claim 
to reopen as discussed below, the Board concludes that the 
veteran has not been prejudiced by any failure of the RO to 
adjudicate the veteran's claim under the current version of 
38 C.F.R. § 3.156(a).  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for left shoulder disability was denied in 
an August 1970 rating decision; the veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but he did not appeal.  An unappealed rating 
decision of August 1976 and an unappealed April 2000 RO 
decision continued the denial of service connection for left 
shoulder disability.  Consequently, service connection for 
left shoulder disability may now be considered on the merits 
only if new and material evidence has been received since the 
time of the April 2000 adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence on file at the time of the April 2000 decision 
included service medical records which show that at a pre-
induction examination in June 1964, the veteran reported a 
history of three left shoulder dislocations over the past two 
years which had required reduction by a physician; the 
examiner found no objective findings of left shoulder 
impairment, and X-ray studies were reportedly negative.  At 
his May 1965 entrance examination, the veteran reported a 
history of left shoulder dislocations; no pertinent clinical 
findings were made on physical examination.  The records show 
that he apparently experienced another left shoulder 
dislocation in service, and that he was placed on a profile 
based on recurrent dislocations of the left shoulder.  He 
underwent an orthopedic consultation in January 1967, at 
which time he reported first injuring his left shoulder prior 
to service, and indicated that he experienced four 
dislocations since that time, with the last occurring in May 
1966.  Physical examination showed that the shoulder was in 
normal position, with full range of motion without any 
weakness or neurological signs.  The report of the veteran's 
examination for discharge shows that he reported experiencing 
four episodes of left shoulder dislocations prior to service, 
and one episode in service; the examiner noted that the 
veteran's left shoulder was currently asymptomatic.

The evidence previously of record at the time of the April 
2000 decision also included statements by the veteran that he 
experienced a dislocation of his left shoulder during basic 
training that required casting, as well as a March 1984 
statement by L.G. (a service comrade of the veteran) 
indicating that L.G. witnessed the veteran dislocate his left 
shoulder while participating in a basic training exercise. 

Pertinent evidence added to the record since the April 2000 
decision includes, inter alia, VA treatment reports for 
February 2002 to December 2003, the report of a January 2004 
VA examination of the veteran, and the transcript of the 
veteran's testimony before the undersigned in August 2004.  
The VA treatment reports document treatment for left shoulder 
complaints, note the veteran's assertion that he has 
continued to experience left shoulder dislocations for a 
number of years, and show that he has acromioclavicular 
osteoarthritis in the shoulder as well as adhesive 
capsulitis.  At his VA examination the veteran reported left 
shoulder complaints including an inability to lift more than 
10 pounds or to do overhead work.  Physical examination 
disclosed the presence of reduced range of left shoulder 
motion with evidence of pain on motion; the examiner 
diagnosed left shoulder osteoarthritis with frozen shoulder.  
At his August 2004 hearing, the veteran testified that he 
first dislocated his shoulder prior to service, but that he 
re-injured the shoulder during basic training, and that 
following the service injury pain became a component of the 
left shoulder condition (whereas the only effect of his pre-
service dislocation was weakness).  He indicated that he 
continued to experience left shoulder pain since service.

The Board finds that the VA treatment reports, January 2004 
VA examination report, and the veteran's testimony are new 
and material in that they show that his left shoulder has 
deteriorated rather markedly since his discharge from 
service.  When considered in light of the prior evidence 
suggesting that the left shoulder dislocation the veteran 
experienced in service was the result of a traumatic injury 
in service, the Board finds that the newly added evidence 
tends to suggest that the veteran's left shoulder condition 
was aggravated in or by service.  The newly added evidence 
consequently is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for left 
shoulder disability.  The veteran's claim of entitlement to 
service connection for left shoulder disability is reopened. 


ORDER

New and material evidence to reopen a claim of service 
connection for left shoulder disability has been presented; 
to this extent, the appeal is granted.  


REMAND

As discussed in the preceding section, new and material 
evidence has been submitted to reopen the claim for service 
connection for left shoulder disability.  The Board notes  
that the veteran has not been afforded a VA examination 
addressing whether his disability is etiologically related to 
service, including on the basis of aggravation in or by 
service.  The Board is of the opinion that such an 
examination would be helpful in the adjudication of the 
instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

3.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of his left shoulder 
disability.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be asked to provide an 
opinion as to whether it is at least 
as likely as not that any left 
shoulder disability was present in 
service and, if so, an opinion as to 
whether such disability clearly and 
unmistakably existed prior to 
service.  With respect to any left 
shoulder disability which the 
examiner concludes existed prior to 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disability increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether any in-service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present left shoulder 
disability which the examiner 
believes developed subsequent to 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disability is etiologically related 
to the veteran's period of military 
service.

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to service connection 
for left shoulder disability based 
on a de novo review of the record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



